DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 12/28/2020. Claims 1-7, 15-16, 18-19 and 21 are pending and have been considered below.

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive.
Applicant argues that, Sparks teaches comparing a tracking value to an area value when a user seeks to return to a location without having presented their ID card to exit, that is, Sparks teaches an after-the-fact analysis of the user's route. In contrast, the claims affirmatively recite "determining whether the determined route exists in a preset list of routes." … Claims 1, 6, and 15 emphasize the anti-passback route, that is, the person holding the card must meet the specific route to pass the door. However, in Sparks, there is no route concept… Sparks discloses a tabular list of GUIDs for all readers that corresponds to a designation of physical areas to which the electronic access card should be granted access, which is totally different from the anti-passback route list recited independent claim 1. In addition, Sparks determines whether to allow an anti-passback by comparing the tracking value with the area value, which is totally different from "determining whether the determined route exists in a preset list of routes (remarks pages 7-9)
Examiner respectfully disagrees. The prior art reads on and renders the broad claim elements obviously unpatentable. Spark discloses the path {equivalently interpreted in the last office action as the route} is determined from the readers and controller in the in the access control system of a building [Sparks figs 9-11; para 122-124] similar to the claimed invention. The argument referring that ‘Claims 1, 6, and 15 emphasize the anti-passback route’ on page 8 is not a valid argument; this is respectfully noted that the claims do not even recite this phase ‘anti-passback route’ [the specification may describe, anti-passback and a different route anti-passback; but the claim does not recite thus require showing of unclaimed features]. Rather an anti-passback method and system is claimed and is clearly disclosed by Sparks as discussed. The Claimed determining of route is disclosed as discussed in the last office action as the determining of path. Sparks specifically does not use the terminology of preset list of routes, however it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that when the Sparks’ path or route is determined based on the readers and controllers for the access control, when the path that includes exit through controlled area without presenting card to a controller and attempting to return through by presenting his card (path from start to finish in figure 9 is the existing path; and path 1110 in figure 11 for instance; see para 122-123), the denying of pass-back is obviously equivalent to the path or route not existing, one would have been motivated to obtain the predictable result of implementing the anti-passback system according to the determination for granting and denying the access.
The applicant’s argument regarding claim 7 that secondary reference Evans does not remedy deficiencies of Sparks [remarks page 9-10], is respectfully traversed. As discussed above the primary reference Sparks discloses thus renders the claims obvious and secondary reference Evans teaches the additional elements of claims.
From above discussion it is clear that the rejection to the claims is reasonable and therefore upheld.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 6, 15-16, 18-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sparks et al. (US 2009/0050697).
Regarding claim 1:
Sparks discloses an anti-passback system and method, applicable to a server communicatively connected to at least two access controllers (figs, abstract; figure 3 [server]), comprising: 
receiving a door opening request sent by a first access controller, wherein the door opening request contains an identifier of an access card, an identifier of the first access controller, and an identifier of a first card reader reading the access card this time, the first card reader being attached to a door controlled by the first access controller (figure [reader and door lock for door are as shown]; para 14,15 [controller and reader]; figure 4a [controller and field devices, as in para 101 reader connected as a field device]; fig 5a [controller and readers]; para 38-39 partially reproduced herein {…initiate an authentication transaction and requests access authorization… connected to the access control server …The server makes the decision…}; para 111 [reader ID and GUID for controller]; fig 7b); 
searching, based on the identifier of the access card, for an identifier of a second card reader that read the access card last time, and an identifier of a second access controller corresponding to the second card reader (figure 9a [as user moving from 905 to 910 ID of controller reader is in stack]; para 127 {..Upon a request for access to Area 
determining a route for the door opening request according to the identifier of the first card reader, the identifier of the first access controller, the identifier of the second card reader, and the identifier of the second access controller (fig 11; para 122,123 [the path, and compares the tracking number 2 currently stored in the card with the area 1104 numeric value 3 and the determining] ; figure 9a,b,c [stack number and ID]; the path shown in figure 9a is the route; para 127-130); 
if so, sending a door opening instruction to the first access controller to allow the first access controller to open a door corresponding to the door opening request according to the door opening instruction (Note: this is a conditional limitation “if so” then this will be performed, otherwise this step is not positively recited and executed as part of the claims; although the prior art discloses the feature; see para 96,101 , 122-124 [granting access]; and throughout disclosure).
Sparks discloses all of the subject matter as described above, except for specifically teaching that determining whether the determined route exists in a preset list of routes.
However, Sparks describing the tabular list of IDs [para 96] and the path shown in [figure 9a, 11] with comparing the tracking number currently stored in the card with the area numeric value to determine granting an denying the access [para 122,123] 
 Regarding claim 6:
Sparks discloses an anti-passback method, applicable to a first access controller communicatively connected to a server (abstract; figures), comprising: 
detecting whether a first card reader attached to a door controlled by the first access controller successfully reads an identifier of an access card (figure 1-4 [readers, controllers]; figure 7a [1202-1207]; fig 7b); 
if so, sending a door opening request to the server, wherein the door opening request contains an identifier of the access card, an identifier of the first card reader, and an identifier of the first access controller (Note: this is a conditional limitation “if so” then this will be performed, otherwise this step is not positively recited and executed as part of the claim; although the prior art discloses the feature; see para 111 [reader ID and GUID for controller]; and throughout disclosure); 
receiving a door opening instruction sent by the server, wherein the door opening instruction is sent by the server when a route determined according to an identifier of a second card reader, an identifier of a second access controller, the identifier of the first card reader, and the identifier of the first access controller exists in a preset list of routes (para 38-39 partially reproduced herein {…initiate an authentication transaction and requests access authorization… connected to the access control server …The server makes the decision…}; fig 11; para 122,123 [the path, and compares the tracking 
the identifier of the second card reader is an identifier of a card reader that reads the access card last time, which is found according to the identifier of the access card; and the second card reader is a card reader attached to a door controlled by the second access controller (figure 9a [as user moving from 905 to 910 ID of controller reader is in stack]; para 127 {..Upon a request for access to Area A, location 952, the electronic access card is presented to the exterior reader 905 of controller A. If access is granted, the cardholder is allowed into location 952. The tracking field reflects a single stack number and the reader GUID for controller A ... moves to location 954. The GUID for controller B is "pushed" onto the stack...} [here id for last reader A is in the stack]); and 
controlling a door corresponding to the door opening request to open (para 121-123 [granting and denying access]). 
Sparks discloses all of the subject matter as described above, except for specifically teaching that determining route exists in a preset list of routes.
However, Sparks describing the tabular list of IDs [para 96] and the path shown in [figure 9a, 11] with comparing the tracking number currently stored in the card with the area numeric value to determine granting an denying the access [para 122,123] would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to be obviously equivalent to the determining of existing route in order to obtain the predictable result of implementing the anti-passback system according to the determination for granting an denying the access.

Sparks discloses all of the subject matter as described above, and the subject matter of claim 15 is rejected with similar rationale as above for claim 1.
Regarding claim 16:
Sparks discloses all of the subject matter as described above for claim 1, and further discloses a server, comprising a housing, a processor, a memory (figure 1, figure 3; para 37,42; [robust server, with enclosure marked as 116 fig1, 202 fig 3, with processor 345, memory 355,375]), a circuit board and a power supply circuit (the server of fig1,3, essentially includes power supply circuit), wherein the circuit board is arranged inside a space enclosed by the housing, the processor and the memory are arranged on the circuit board; the power supply circuit is used to supply power for various circuits or components of the server; the memory is used to store an executable program code (figure 3); and the processor is configured for executing a program corresponding to the executable program code by reading the executable program code stored in the memory to perform the anti-passback method of claim 1 (para 37,44,121).  
Regarding claim 18:
Sparks discloses all of the subject matter as described above for claim 1, and further discloses a non-transitory storage medium configured for storing an executable program code which, when being executed, perform the anti-passback method of claim 1 (para 15,37,44). 
Regarding claim 19:
Sparks discloses all of the subject matter as described above for claim 6, and further discloses an access controller (figure 1-4; figure 5a), comprising a housing, a 
Regarding claim 21:
Sparks discloses all of the subject matter as described above for claim 6, and further discloses a non-transitory storage medium, configured for storing an executable program code which, when being executed, perform the anti-passback method of claim 6 (para 15,37,44).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sparks et al. (US 2009/0050697) in view of Evans (US 2016/0171231)
Regarding claim 7:
Sparks discloses all of the subject matter as described above except for specifically teaching that determining whether an anti-passback function is enabled; although Sparks discloses if so performing the step of sending a door opening request to the server (para 38,103; figs) (Note: this is a conditional limitation “if so” then this will 
However, Evans in the same field of endeavor discloses an emergency notification system and method where determining whether an anti-passback function is enabled (para 84 [enable disable controller settings, as anti-passback feature]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Evans in order to enable disable anti-passback feature to automated system for safely indicate and communicate security level of areas to person of interest [para2].


Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if fix the conditional statements, and are rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631